DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1, 4-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. 20140362888) in view of Thomas (U.S. 20140113277/ U.S. 9873921) and Foser (U.S. 20180116460). 
           Hansen discloses a differential scanning calorimeter (suggesting a furnace) 110 comprising at least two: a heating coil 114 (Abstract), the temperature sensor 112 (Abstract) sample and reference cells/ vessels and channels to match the vessels (Fig. 1 a) for determining thermogram of a human sample/ blood/ serum for an individual having a cancer. Conductive bodies 120 are made of conductive materials: aluminum, copper, silver or gold [0020]. Hansen teaches that the biological sample could be a blood plasma or serum (title, [0001]).
Although it is very well known in the art to have conforming/ mating vessels, when on vessel is inserted in another, Hansen does not explicitly teach the particular shape of the vessel and of the mating channels, as stated in claim 1.

Thomas discloses in Fig. 9 a device comprising a conically shaped vessel 904 to be inserted in a receiving vessel/ channel 900 having a conical mating surface 906 wherein the conically shaped vessel 904 in an intimate contact with the surface/ wall 906 of the receiving end of the channel. Thomas teaches that a biological sample could be an unprocessed sample [0108].
Therefore it would have been obvious to one skilled in the art at the time before the effective filing date to modify the shape of the vessel and the shape of the channels, so as to have them of mating conical shapes, since it is well known in the art that a vessel of such a shape would be easily directed and be moving in the receiving reservoir and because the particular shape, absent any criticality, is only considered to be an obvious modification of the shape disclosed by Hansen, because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey, 149 USPQ 47 (CCPA 1976), and because such a mating would provide a limited degree of freedom of the vessel relative to the channels.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have reservoirs of the particular mating shapes, so as to properly combine them together for more accurate analysis.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have an unprocessed sample into the DSC, as taught by Thomas, so as to satisfy to the operators desired protocol of thermal analysis, and because it is very well known in the art to analyze the unprocessed samples for specific purposes. 
Furthermore:
Official Notice is taken with respect to claim 4: the particular shape, absent any criticality, is only considered to be an obvious modification of the shape disclosed by Prior Art because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey. 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have reservoirs of the particular mating shapes, so as to properly combine them together for more accurate analysis.
Official Notice is taken with respect to claim 5: The particular size/ angle, absent any criticality, is only considered to be the “optimum” or “preferred” size used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the length of the area whose temperature is being measured, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the particular angle of slope of the reference channel/ reservoir/ vessel, so as to properly accommodate to the mating channel/ reservoir/ vessel.
Official Notice is taken with respect to claim 6: The particular volume, absent any criticality, is only considered to be the “optimum” or “preferred” volume used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the length of the area whose temperature is being measured, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the vessel of the particular volume, so as to accommodate to the volume of the sample of interest, as very well known in the art.
Official Notice is taken with respect to claims 7, 9: the use of the particular material, i.e., titanium, gold, etc., absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the probe element disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the conically shaped vessel of the particular material, i.e., titanium, gold, etc., so as to avoid a corrosion, thus, inaccuracy, during thermal analysis, as very well known in the art.
Although it is very well known in the art that it much easier to insert a conically shaped vessel having a sloped surface into another vessel, especially when said another vessel have the same slope, Hansen and Thomas do not explicitly teach all the limitations of the amended claim 1.
Foser teaches mating containers/ vessels with the mating walls sloping at the same angle, so as to smoothly contacting each other, Fig. 4. Thus, the top vessel would slid into the respective bottom vessel/ channel when one is inserted into another.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have both vessels of the same mating sloped shape, so as to achieve a better contact and easily slide one vessel into another before testing/ thermal analysis.
             Claims 10-11,13-16, 18-21, 24-25, 31,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, Thomas and Foser, as applied to claims above, and further in view of Chaires et al. (U.S. 20110301860) [hereinafter Chaires] and Chaires et al. (U.S. 20100093100) [hereinafter Chaires 2].
Hansen and Thomas disclose the device as stated above.
They do not explicitly teach method of claims 10-11, 13-16, 18-21, 24-25, 31, 34.
Chaires teaches:
(a)    loading an undiluted fraction of the biological sample into the differential scanning calorimeter (bodily fluid/ blood/plasma/ spinal fluid - with no mentioning of diluting), Abstract, [0052]:
(b)    generating a signature DSC thermogram from the undiluted fraction of the biological sample; and
 (c) detecting thermostable variants of proteins and/or metabolites when at least one alteration is present in the signature DSC thermogram of the biological sample relative to that observed in a DSC thermogram generated from a normal control sample, and the remaining limitations of the methods.
Chaires is related to differential scanning calorimeters (DSC) (Abstract) and teaches a method for detecting thermostable variants of proteins and/or metabolites in a biological sample (para [0078], "...plasma (which may contain a mixture of over 3,000 proteins) may provide a unique signature...”) for detection an early disease including cancer [0050], [0051], comprising:
(a)    loading an undiluted fraction of the biological sample (i.e., normal control plasma) into the differential scanning calorimeter (para [0078]);
(b)    generating a signature DSC thermogram from the undiluted fraction of
the biological sample (para [0078], "...plasma (which may contain a mixture of over 3,000 proteins) may provide a unique signature..", para [0079], "...DSC plasma thermograms..."); and
(c)    detecting thermostable variants of proteins and/or metabolites when at least one alteration is present in the signature DSC thermogram of the biological sample relative to that observed in a DSC thermogram generated from a normal control sample (Fig. 1 A, para [0082], "...samples from diseased individuals show dramatically different signature profiles...").
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to provide a method for detecting thermostable variants of proteins and/or metabolites in a biological sample comprising:
 (a)    loading an undiluted fraction of the biological sample into the differential scanning calorimeter;
(b)    generating a signature DSC thermogram from the undiluted fraction of the biological sample; and
(c)    detecting thermostable variants of proteins and/or metabolites when at least one alteration is present in the signature DSC thermogram of the biological sample relative to that observed in a DSC thermogram generated from a normal control sample, to facilitate the categorization of biological fluids into disease or treatment categories
as taught by Chaires (Abstract), so as to analyze the sample and comparing it to a reference for the purpose of detecting the sample properties, as well known in the art of DSC.
Chaires suggests that the method is generally applicable to treatment of autoimmune responses to pathogenic infections (para [0043], [0127], [0128]).
Chaires discloses that that the detection of disease is based on curve comparison (Fig 9, para [0111], [0112]). This would also suggest detecting onset of relapse in the patient when the alteration is present (for claims 20, 25, 31).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have the at least one alteration present in the signature DSC thermogram of the biological sample of Hansen, Thomas and Chaires comprise one or more of an increase in Delta(Tm) at half max (integral melting width) by at least 10%, a 3-8 degrees C increase in main peak Tm, or detection of a new shoulder or peak since Chaires teaches disease is identified by curve comparison and when the general conditions of a claim are disclosed by the prior art it is not inventive to discover an optimum or workable range by routine experimentation. 
Chaires is related to differential scanning calorimeters (DSC) (abstract) and teaches a method for diagnosing a subject as having a pathogenic infection comprising:
(a)    loading an undiluted fraction of the biological sample (i.e., normal control plasma) from a subject into the differential scanning calorimeter (para [0078]);
(b)    generating a signature DSC thermogram from the undiluted fraction of
the biological sample (para [0078], "...plasma (which may contain a mixture of over 3,000 proteins) may provide a unique signature...”, para [0079], "...DSC plasma thermograms..."); and
(c)    diagnosing the subject with a pathogenic infection when at least one alteration is present in the signature DSC thermogram of the biological sample relative to
that observed in a DSC thermogram generated from a normal control sample (Fig. 1 A, para [0082], "..samples from diseased individuals show dramatically different signature profiles..", para [0043], "...autoimmune disease...chronic aggressive hepatitis...", note: various of the autoimmune diseases listed in para [0043] such as chronic aggressive hepatitis are the result of pathological infections such as a virus). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to provide a method for diagnosing a subject as having a pathogenic infection comprising:
(a) loading an undiluted fraction of a biological sample obtained from the subject into the differential scanning calorimeter of Hansen and Thomas;
 (b)    generating a signature DSC thermogram from the undiluted fraction of the biological sample; and
(c)    diagnosing the subject with a pathogenic infection when at least one alteration is present in the signature DSC thermogram of the biological sample relative to that observed in a DSC thermogram generated from a normal control sample to facilitate the categorization of biological fluids into disease or treatment categories, as taught by Chaires (Abstract, entire disclosure), so as to analyze the sample and comparing it to a reference for the purpose of detecting the sample properties, as well known in the art of DSC.
For claim 16: The particular volume, absent any criticality, is only considered to be the “optimum” or “preferred” volume used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the length of the area whose temperature is being measured, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the vessel of the particular volume, so as to accommodate to the volume of the sample of interest, as very well known in the art.
For claims 18, 19, 21: Chaires teaches that a protein present in the sample melts and reaches a peak as temperature (thermogram) sensitive. Although Chaires does not describe the particular numbers, it is considered that that it would be dependent on many factors including the particular protocol of the method. Therefore, an Official Notice is taken with respect to claims 18, 21 - the particular alteration and the particular amount or protein melt at a particular temperature, absent any criticality, is only considered to be dependent on the sample and sample amount and the particular DSC method/ protocol. Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a thermogram comprising the particular temperature increase, as expected/ estimated by the operator for the particular testing protocol for the particular sample, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a particular concentration of the protein that melt at the particular temperature, as expected/ estimated by the operator for the particular testing protocol for the particular sample, as very well known in the art
For claim 24: it is very well known in the art that if a cancer is detected, a patient would be administered an appropriate treatment in the form of one of radiation therapy, chemotherapy, immunotherapy.
Furthermore, Chaires 2 uses an undiluted sample (plasma or serum) for DSC analysis but pooled or diluted, thus, not necessarily diluted) before loading into the DSC [0204].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to load an undiluted sample into the DSC, as taught by Chaires 2, so as to satisfy to the operators desired protocol of thermal analysis, and because it is very well known in the art to analyze the undiluted samples for specific purposes. 


Response to Arguments
        Applicant’s arguments with respect to claim(s) 1, 4-7, 9-11,13-16, 18-21, 24-25, 31, 34 have been considered but are moot because in view of the new ground of rejection necessitated by the amendment. 
Applicant states that Chaires does not teach an undiluted fraction of biological sample. This argument is not persuasive because:
A)  Chaires teaches (Abstract, [0052} taking a sample/ fraction of a bodily fluid, Chaires does not teach diluting it (or mention diluting), thus, the sample is undiluted/ clean/ not mixed.
B) Examiner uses Chaires 2 who teaches an undiluted sample.
Thomas teaches that a biological sample could be an unprocessed sample [0108].
With respect to the amended claim 1: although it is very well known in the art that it much easier to insert a conically shaped vessel having a sloped surface into another conically shaped vessel, especially when said another vessel have the same slope angle, the previously cited reference do not explicitly teach  this newly added limitation. However, Foser, sed as a new secondary reference, teaches this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number
is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number
for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        may 12, 2021